It is ordered that the first complete sentence on page 2 of the opinion handed down May 24, 1937, be recast to read as follows:
“A deficiency against the trustees was assessed by the Commissioner before, and was paid by them, under protest, from income of the trust, after collection from the beneficiary had been barred by the statute of limitations.”
It is further ordered that the following words be inserted between the word “But” and the word “it” in the eleventh line from the bottom of page 5 of the opinion:
*640“the demand made upon the trustees was not barred by-limitation and”.
The petition for rehearing is denied.